Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 15, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as an executive secretary without good cause. Criticism by an employer does not necessarily constitute good cause for leaving employment, even where the criticism is perceived to be unfair or unduly critical (see Matter of Pickard [Commissioner of Labor], 296 AD2d 696 [2002], lv denied 98 NY2d 615 [2002]; Matter of Zimmer [Commissioner of Labor], 268 AD2d 864 [2000]). Although the employer admitted being annoyed with claimant’s job performance at times, he denied her assertion that he yelled and screamed vulgarities at her and threw papers. This created a credibility issue which the Board was free to resolve in the employer’s favor (see Matter of Pickard [Commissioner of Labor], supra at 696-697; Matter of Braband [RF Tech. — Sweeney], 239 AD2d 627, 628 [1997]). To the extent that claimant sought medical attention due to job-related stress, the note she submitted from her physician, which was written after she quit, did not advise her that it was medically necessary or advisable for her to resign (see Matter of Mercier [Commissioner of Labor], 296 AD2d 761 [2002]). Finally, as we have previously held, we reject claimant’s remaining contention that the limit on claimant’s counsel fees in unemployment insurance matters (see Labor Law § 538) is unconstitutional (see Matter of Hughes [Hartnett], 198 AD2d 647, 648 [1993], lv denied 83 NY2d 751 [1994]; Matter of Reich [Ross], 53 AD2d 925, 925-926 [1976]).
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.